Fourth Court of Appeals
                                      San Antonio, Texas
                                              July 30, 2014

                                          No. 04-14-00356-CV

                     IN RE JOURDANTON HOSPITAL CORPORATION
                           d/b/a South Texas Regional Medical Center

                                    Original Mandamus Proceeding 1

                                                 ORDER

       On May 19, 2014, relator Jourdanton Hospital Corporation d/b/a South Texas Regional
Medical Center filed a petition for a writ of mandamus. The court has considered relator’s petition,
the response and reply of the parties, and has determined that relator is entitled to the relief
requested. Accordingly, the petition for writ of mandamus is CONDITIONALLY GRANTED.
TEX. R. APP. P. 52.8(c).

        The Honorable Stella Saxon is ORDERED to vacate the portion of the May 12, 2014, order
requiring the production of Richard Gay’s August 2012 Investigation Report and enter an order
denying plaintiff’s motion to compel the production of the Investigation Report. The writ will issue
only if we are notified that Judge Saxon has not done so within ten days of the date of this order.

        It is so ORDERED on July 30, 2014.


                                                                   _____________________________
                                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2014.

                                                                   _____________________________
                                                                   Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 13-02-0080-CVA, styled Stephanie Riley v. Jourdanton Hospital
Corporation d/b/a South Texas Regional Medical Center, pending in the 218th Judicial District Court, Atascosa
County, Texas, the Honorable Stella Saxon presiding.